Exhibit 10.47
 
EMPLOYMENT AGREEMENT
 


 
This Employment Agreement (the "Agreement") is entered into as of the 10th day
of September, 2014 between Sam J Messina III ("Employee") and Minerco Resources,
Inc., a Nevada Corporation, it’s affiliates, predecessors and subsidiaries (the
"Company”).
 
WHEREAS, Employee and the Company desire to enter into this Agreement setting
forth the terms and conditions for the employment relationship of Employee with
the Company during the Employment Term (as defined below).  This agreement shall
be retroactively effective to beginning of Employee's employment, July 1, 2014.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Agreement hereby agree as follows:
 
1.
Services

 
1.1           Employment. During the Employment Term (as defined below), the
Company hires Employee to perform such services as the Company may from time to
time reasonably request consistent with Employee's position with the Company (as
set forth in Section 1.1 and 1.5 hereof) and Employee's stature and experience
as a Certified Public Accountant (the "Services"). The Services and authority of
Employee shall include, but not necessarily be limited to, management and
supervision of (A) the general accounting, reporting, financial management and
regulatory compliance of the of the Company, (B) the general accounting,
reporting, financial management and regulatory compliance of future acquisitions
and Affiliates.  For purposes of this Agreement, "Affiliates" shall mean, as to
any person, any other person controlled by or under common control with (or,
where applicable, controlling), directly or indirectly, such person; and
"person" shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or government or other agency or political subdivision thereof, or
any other entity; whereas such person in the normal course of business shall be
deemed an affiliate of the Company.
 
1.2            Location. During the Term, Employee's Services shall be performed
in the Houston, Texas area or any other area of Employee’s convenience which
permits regular communication via telephone, Internet or other popular medium
with employees, officers, directors, customers and other affiliates as needed to
effectively carry out duties as described herein.  Employee acknowledges and
understands that the Company’s current headquarters are located in Houston,
Texas and that officers and other participants critical to the Company’s
business are dispersed nationally and internationally, and that such dispersion
will increase substantially as the Company grows. The parties therefore
acknowledge and agree that the nature of Employee's duties hereunder may require
domestic and international travel from time to time.
 
                1.3           Term. The term of Employee's employment under this
Agreement (the "Employment Term") shall commence on the 1st day of July, 2014
(the "Effective Date") and shall end on July 31, 2019 unless sooner extended or
terminated in accordance with the provisions of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, "Employment Year" shall mean each twelve-month
period during the Term commencing on July 1st, and ending on June 30th, of the
following year. In the event the parties decide to extend this Agreement for an
additional one year Employment Term, any extension agreed upon must be done so
in writing and executed by the Company and Employee no later than 5 p.m. Eastern
Standard Time on July 31, 2019.
 
1.4           Exclusive Employment; Non-Competition.  Employee agrees that his
employment hereunder is on an exclusive basis, and that as long as Employee is
employed by the Company, Employee will not engage in any other business activity
which is in conflict with Employee’s duties and obligations hereunder.  Employee
agrees that during the Employment Term, Employee shall not directly or
indirectly engage in or participate as an owner, partner, shareholder, officer,
employee, director, agent of or consultant for any business that competes with
any of the principal activities of the Company.  Provided however, that Employee
may acquire and/or retain, as an investment, and take customary actions
(including the exercise or conversion of any securities or rights) to maintain
and preserve Employee's ownership of any one or more of the following (provided
such actions, other than passive investment activities, do not unreasonably
interfere with Employee's Services hereunder): (i) securities of any corporation
that are registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), and that are publicly traded as long
as Employee is not part of any control group of such corporation and, in the
case of public corporations in competition with the Company, such securities do
not constitute more than five percent of the voting power of that public
corporation; (ii) any ownership interest in a partnership, trust, corporation or
other person so long as Employee remains a passive investor in that entity and
so long as such entity is not, directly or indirectly, in competition with the
Company, (iii) securities or other interests now owned or controlled, in whole
or in part, directly or indirectly, by Employee in any corporation or other
person and which are identified on Schedule 1.4 hereto; and (iv) securities of
the Company or any of its Affiliates. Nothing in this Agreement shall be deemed
to prevent or restrict Employee's ownership interest in the Company and any of
its Affiliates or Employee’s ability to render charitable or community services
not in competition with the Company.
 
                1.5            Power and Authority.
 
1.5.1           During the Employment Term, Employee shall be Employed as Chief
Financial Officer and Treasurer of the Company, Employee shall report directly
to the President, Chief Executive Officer and Company’s Board of Directors.
Employee shall be a member of the Board of Directors of the Company (the
"Board") and a member of the executive or supervisory committee(s) or comparable
committee(s), (the "Executive Committee").
 
                1.5.2            During the Employment Term, all accounting
officers and employees of the Company shall report to Employee (directly or
through such channels as Employee and the Board may designate).
 
1.5.3           The Company may from time to time during the Term appoint
Employee to one or more additional offices of the Company. Employee agrees to
accept such offices if consistent with Employee's stature and experience and
position with the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
1.6           Indemnification. The Company shall indemnify Employee to the
fullest extent allowed by applicable law. Without limiting the foregoing,
Employee shall be entitled to the benefit of the indemnification provisions
contained on the date hereof in the Bylaws of the Company and any applicable
Bylaws of any Affiliate, notwithstanding any future changes therein.
 
2.           Compensation.
 
As compensation and consideration for the Services provided by Employee during
the Term pursuant to this Agreement, the Company agrees to pay to Employee the
compensation set forth below.
 
2.1           Fixed Annual Compensation. The Company shall pay to Employee
salary ("Fixed Annual Compensation") at the rate beginning on July 1, 2014 and
continuing for the term of this agreement as follows:
 
2.1.1           150,000.00 per annum at such times and in such amounts as the
Company may designate in accordance with the Company’s usual salary practices,
but in no event less than twice monthly.
 
2.1.2           If annual revenues exceed $25,000,000.00, 300,000.00 per annum
at such times and in such amounts as the Company may designate in accordance
with the Company’s usual salary practices, but in no event less than twice
monthly.
 
2.1.3           If annual revenues exceed $50,000,000.00, 450,000.00 per annum
at such times and in such amounts as the Company may designate in accordance
with the Company’s usual salary practices, but in no event less than twice
monthly.
 
2.2           Stock. The Company shall grant to Employee Five Hundred Thousands
(500,000) shares of the Company’s Class B Preferred stock upon the effective
date of this agreement.  The stock shall be fully paid, non-assessable and shall
contain other customary rights and privileges, including piggy back registration
rights.  These shares shall be exempt from Automatic Conversion designation
feature and shall only convert at the election of the Employee.
 
2.2.1           If Employee voluntarily terminates his employment with the
Company or if a petition for Chapter 7 Bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 12 months of the date of this
agreement, all shares granted under this section shall be returned to the
Company.
 
2.2.2           If Employee voluntarily terminates his employment with the
Company or if a petition for Chapter 7 Bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 24 months of the date of this
agreement, Four Hundred Thousand (400,000) shares granted under this section
shall be returned to the Company.
 
2.2.3           If Employee voluntarily terminates his employment with the
Company or if a petition for Chapter 7 Bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 36 months of the date of this
agreement, Three Hundred Thousand (300,000) shares granted under this section
shall be returned to the Company.
 
 
3

--------------------------------------------------------------------------------

 
2.2.4           If Employee voluntarily terminates his employment with the
Company or if a petition for Chapter 7 Bankruptcy is filed by the Company
resulting in an adjudication of bankruptcy within 48 months of the date of this
agreement, Two Hundred Thousand (200,000) shares granted under this section
shall be returned to the Company.
 
2.3           Bonus. Under this Agreement, Employee shall be entitled to
participate in the highest bonus incentive program (hereafter “BIP”) set up by
the Board. While the specific structure and trigger mechanisms for the BIP are
at the sole discretion of the Board, the BIP shall afford Employee the
opportunity to earn a cash and/or stock bonus through the Employee’s
accomplishment of specific pre-identified reasonable milestones in the
development of the Company’s business. Any payments under the BIP shall be paid
annually to Employee and shall be paid no later than the end of the first
quarter following the Company’s fiscal year-end. In addition to the BIP,
Employee shall also be entitled to such additional bonus, if any, as may be
granted by the Board (with Employee abstaining from any vote thereon) or
compensation or similar committee thereof in the Board's (or such committee's)
sole discretion based upon Employee's performance of his Services under this
Agreement.
 
3.           Expenses; Additional Benefits
 
3.1           Vacation. Employee shall be entitled to an aggregate of six weeks
of paid vacation during each year of the Contract Year. Employee shall take
vacation at times determined by the Employee, however, with appropriate
consideration for the Company’s business needs. In addition, Employee shall be
entitled to holidays generally observed in the United States and the State of
Texas.
 
3.2           Employee Business Expense Reimbursement. Employee shall be
entitled to reimbursement of all business expenses for which Employee makes a
submission for and provides an adequate accounting to the Company beginning on
the effective date of this Agreement. The determination of the adequacy of the
accounting of the foregoing expenses shall be within the reasonable discretion
of the Company’s independent certified accountants taking into consideration the
substantiation requirements of the Internal Revenue Code of 1986, as amended
(the "Code"). Employee shall be entitled to cash reimbursement for expense
items, including extended travel. Employee shall be entitled to cash or stock
reimbursement for ordinary expenses, including phone and local travel, as
approved in advance by the Board. Such reimbursement of business expenses shall
be payable to Employee at the end of each calendar month for the business
expenses incurred by the Employee for the month prior for each specific
submission for reimbursement during the Term of this Agreement,
 
3.3           Executive Stock Plan and Agreement. Within 12 months of the
execution of this Agreement and in consideration for the execution thereof,
Employee and the Company shall develop, implement and enter into a Executive
Stock Plan and Agreement, which represents a material inducement to Employee's
willingness to enter into this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
3.4           Directors and Officers Liability Insurance.  During the Term of
this agreement, Employee shall be entitled to the protection of any insurance
policies the Company or any of its Affiliates may elect to maintain generally
for the benefit of its directors and officers against all costs, charges and
expenses whatsoever incurred or sustained by Employee in connection with any
action, suit or proceeding to which Employee may be made a party by reason of
Employee being or having been a director or officer of the Company or any of its
Affiliates or Employee serving or having served any other enterprises as a
director, officer or employee at the request of the Company.  In the event the
Company elects to maintain such directors and officers liability insurance, the
policy shall be issued by a reputable and financially-sound insurance carrier of
national standing which is acceptable to Employee, and providing coverage in the
amount of at least $1,500,000.
 
3.5           Medical and Dental Insurance. In the event that the Company, with
the approval of the Board of Directors, elects to establish a Medical Insurance
Benefit Plan for the benefit of the Company’s employment staff, Employee shall
be entitled to participate in such plan which shall include comprehensive
medical and dental insurance (from a reputable and financially-sound insurance
carrier of national standing) for himself and his immediate family. Such
insurance shall cover at the minimum 100% of all hospitalization costs after
payment of deductibles and 80% of other medical costs, with the annual
deductible not exceeding $500 per person. There shall be no cap on benefits for
the medical insurance, and the annual cap for dental insurance benefits shall
not be less than $3,000. The Company may either provide these benefits directly
to Employee or promptly reimburse Employee for the cost of such benefits, at the
Company’s election.
 
3.6           General. Employee shall be entitled to participate in any
profit-sharing, pension, health, sick leave, holidays, personal days, insurance
or other plans, benefits or policies (not duplicative of the benefits provided
hereunder) available to the employees of the Company or its Affiliates on the
terms generally applicable to such employees.
 
3.7           No Reduction of Benefit or Payment. No payment or benefit made or
provided under this Agreement shall be deemed to constitute payment to Employee
or his legal representative or guardian in lieu of, or in reduction of, any
benefit or payment under an insurance, pension or other benefit plan, and no
payment under any such plan shall reduce any payment or benefit due under this
Agreement except as set forth in Section 5.3 of this Agreement.
 
3.8           Asset Sale or Merger. In the event of an arm’s length transaction
sale of all or substantially all of the assets or a merger in which the Company
is not the surviving entity, Employee shall be entitled to receive and the
Company shall issue, additional amount of shares of common stock in the Company
which would equal Three percent (3%) of the final value of the transaction.
 
3.9           Covenant Not To Solicit.  Employee agrees that for a period of one
(1) year following any termination of the employment of the Employee with the
Company, Employee will not, directly or indirectly, without the prior written
consent of the Company:  solicit, entice, persuade or induce any employee,
consultant, agent or independent contractor of the Company or of any of its
subsidiaries or Affiliates to terminate his or her employment by the Company or
such subsidiary or Affiliate to become employed by any person, corporation or
other entity other than the Company or such subsidiary or Affiliate,  or
approach any such employee, consultant, agent or independent contractor for any
of the foregoing purposes, or hire any such employee, consultant, agent or
independent contractor or authorize or assist in the taking of any such actions
by any third party.
 
 
5

--------------------------------------------------------------------------------

 
 
3.10           Confidentiality.  During the Term of Employment and continuously
thereafter, Employee shall keep secret and retain in strictest confidence and
not use or disclose, furnish or make accessible to anyone outside the Company
and any of its Affiliates, directly or indirectly, or use for the benefit of
Employee or others except in conjunction with the business of the Company and
the business of any of its subsidiaries or Affiliates, any Protected
Information.  The term “Protected Information” shall mean trade secrets,
confidential or proprietary information and all other knowledge, technology,
know-how, information, documents or materials owned, developed or possessed by
the Company or any of its subsidiaries or Affiliates, whether in tangible or
intangible form, pertaining to the business of the Company or any of its
subsidiaries or Affiliates, including, but not limited to, research and
development, operations, systems, databases, computer programs and software,
designs, models, operating procedures, knowledge of the organization, products
and services (including prices, costs, sales or  content), processes,
techniques, contracts, financial information or measures, business methods,
future business plans, details of consultant contracts, new personnel
acquisition plans, business acquisition plans, customers and suppliers
(including identities of customers and prospective customers and suppliers,
identities of individual contacts at business entities which are customers  or
prospective customers or suppliers, preferences, businesses or habits), and
business relationships.  Provided however, that Protected Information shall not
include information that shall become generally known to the public or the trade
without violation of this Section 1.6.
 
3.11           Company Ownership.  The results and proceeds of Employee’s
services hereunder, including, without limitation, any works of authorship
resulting from Employee’s services during his employment with the Company or any
of the Company’s Affiliates and any works in progress, shall be
works-made-for-hire, and the Company shall be, and shall be deemed, the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion without any further payment
to Employee whatsoever.  If, for any reason, any of such results and proceeds
shall not legally be a work-for-hire and/or there are any rights which do not
accrue to the Company under the preceding sentence, then Employee hereby
irrevocably assigns and agrees to assign any and all of Employee’s right, title
and interest thereto, including, without limitation, to any and all copyrights,
patents, trade secrets, trademarks and/or other rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner the Company
determines without any further payment to Employee whatsoever.  Provided
however, that if the Company elects not to utilize any work(s) of authorship
resulting from Employee’s services during his Employment Term, the Company shall
wave and release all rights to said work(s) and assign all rights thereto to
Employee.
 
Employee shall, from time to time, as may be requested by the Company, do any
and all things which the Company may deem useful or desirable to establish or
document the Company’s exclusive ownership of any and all rights in any such
results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments.  To the extent
Employee has any rights in the results and proceeds of Employee’s services that
cannot be assigned in the manner described above, Employee unconditionally and
irrevocably waives the enforcement of such rights.  This Section 3.11 is subject
to, and shall not be deemed to limit, restrict, or constitute any waiver by the
Company of any rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being the employer of Employee.
 
3.12           Litigation.  Employee agrees that, during the Employment Term,
for two (2) year thereafter and, if longer, during the pendency of any
litigation or other proceeding, (i) Employee shall not communicate with anyone
(other than his personal attorney(s) and/or tax advisor(s)) and, except to the
extent necessary in the performance of Employee’s duties hereunder, with respect
to the facts or subject matter of any pending or potential litigation, or
regulatory or administrative proceeding involving the Company or any of its
Affiliates, or any of their officers, directors, shareholders, representatives,
agents, employees, suppliers or customers, other than any litigation or other
proceeding in which Employee is a party-in-opposition, without giving prior
notice to the Company’s Board of Directors or General Counsel and receiving a
response, and (ii) in the event that any other party attempts to obtain
information or documents from Employee with respect to matters possibly related
to such litigation or other proceeding, Employee shall promptly so notify the
Company’s Board of Directors  or General Counsel and await any response .
 
 
6

--------------------------------------------------------------------------------

 
 
3.13           No right to Give Interviews or to Write Books, Articles,
etc.    Employee agrees that during the   Employment Term and for a period of
two (2) years thereafter, except with the Company’s prior written authorization,
Employee shall not (i) give any interviews or speeches, or (ii) prepare or
assist any person or entity in the preparation of any books, articles,
television or motion picture productions or other creations, in either case,
concerning the Company or any of its Affiliates, or any of their officers,
directors, shareholders, representatives, agents, employees, suppliers or
customers.
 
3.14           Return of Property.  All documents, date books, recordings, or
other property, whether tangible or intangible, including all information stored
in electronic form, obtained or prepared by or for Employee and/or utilized by
Employee in the course of Employee’s employment with the Company shall remain
the exclusive property of the Company.  In the event of the termination of
Employee’s employment for any reason, the Company reserves the right, to the
extent permitted by law and in addition to any other remedy the Company may
have, to deduct from any monies otherwise payable to Employee by the Company the
following:  (i) the full amount of any debt Employee owes to the Company or to
any of the Company’s Affiliates at the time of or subsequent to the termination
of Employee’s employment with the Company;  and (ii) the value of the Company’s
property which is retained in Employee’s possession after the termination of
Employee’s employment with the Company.  In the event that the law of any state
or other jurisdiction requires the consent of an employee for such deductions,
this Agreement and the Employee’s signature hereon shall serve, and be deemed to
serve, as such consent. Employee acknowledges and agrees that the foregoing
remedy shall not be the sole and/or exclusive remedy of the Company with respect
to a breach of this Section 3.14.
 
 
7

--------------------------------------------------------------------------------

 
 
3.15           Non-Disparagement.  Employee agrees that he shall not, during the
Employment Term and for a period of two (2) years thereafter, criticize,
ridicule or make any statement which disparages or is derogatory of the Company
or any of its Affiliates, or of any of their officers, directors, shareholders,
representatives, agents, employees, suppliers or customers.
 
3.16           Injunctive Relief/Specific Enforcement. The Company has entered
into this Agreement in order to obtain the benefit of Employee’s unique skills,
talent, and experience.  Employee acknowledges that the services to be rendered
by Employee are of a special, unique and extraordinary character and, in
connection with such services, Employee will have access to confidential or
proprietary information or trade secret vital to the Company’s business and the
businesses of its subsidiaries and Affiliates.  By reason of this, Employee
acknowledges, consents and agrees that any violation of Sections 1.4 and 3.10 –
3.16 of this Agreement will result in irreparable harm to the Company and its
subsidiaries or Affiliates, and that money damages will not provide adequate
remedy to the Company, and that the Company shall be entitled to have those
sections specifically enforced by any court having competent jurisdiction.
Accordingly, Employee agrees that the Company may obtain injunctive and/or other
equitable relief for any breach or threatened breach of those sections, in
addition to any other remedies, including the recovery of money damages from
Employee available to the Company.
 
3.17           Non-Renewal Notice.  The Company shall notify Employee in writing
in the event that the Company elects not to extend or renew this Agreement.  If
the Company gives Employee such notice less than three (3) months before the end
of the Employment Term, or Employee’s employment terminates pursuant to Section
4.1 hereof during the three (3) months of the Employment Term, Employee shall be
entitled to receive his Salary as provided in Section 2.1, payable in accordance
with the Company’s then-effective payroll practices, subject to applicable
withholding requirements, for the period commencing after the end of  the
Employment Term which, when added to the portion of the Employment Term, if any,
remaining when the notice is given or the termination occurs, equals three (3)
months.  The payments provided for in this Section 3.17 are in lieu of any
severance or income continuation or protection under any Company plan that may
now or hereafter exist.  Employee shall be required to mitigate the amount of
any payment provided for in this Section 3.17 by seeking other employment or
otherwise, and the amount of any such payment provided hereunder shall be
reduced by any compensation earned by Employee from any third person.
 
3.18           The provisions of Sections 1.4 and 3.11-3.18 shall, without any
limitation as to time, survive the expiration of Employee’s employment
hereunder, irrespective of the reason for any termination.
 
4.           Termination for Cause by the Company:
 
4.1           Cause.  Reasons and process for termination for Cause.  Executive
may be terminated from employment with “Cause.”  For purposes of this Agreement,
the term “Cause” shall mean:
 

 
Gross negligence or willful misconduct in the performance of duties to the
Company that has resulted or is likely to result in substantial and material
damage to the Company,

 
 
8

--------------------------------------------------------------------------------

 
 

 
Repeated unexplained or unjustified absence from the Company;

 

 
A material or willful violation of any federal, state or local law;

 

 
commission of any act of fraud with respect to the Company, or

 

 
conviction of a felony or a crime involving moral turpitude causing material
harm to the standing and reputation of the Company, in each case as determined
in good faith by the Board of Directors of the Company; or

 

 
substantial or continued unwillingness to perform duties as reasonable directed
by Company’s Board of Directors.

 
        4.2              Effects of Termination for Cause.  In the event this
Agreement is terminated for Cause, all of the Company’s obligations under this
agreement shall cease as of the date in which the Employee’s receives the Notice
of Termination.  The Company shall pay the Fixed Annual Compensation  up to the
date of termination, and have no further obligations to Employee under this
Agreement.  Additionally, in the event this Agreement is terminated for Cause,
the Employee is prohibited from taking Employment with a direct competitor of
the Company for a period of two years from the date of termination.  The Company
may also pursue damages and injunctive relief from Employee as compensation for
its damages.
 
5.           Termination for Not-for-Cause by the Company:
 
5.1           Reasons and process for termination for Not-for-Cause.  The
Company may terminate this Agreement, for Not-for-Cause (with the ramifications
described below), subject to the Provisions of this Section 5.
 
5.2           Effects of Termination Not-for-Cause.  Employee’s obligations to
provide Employee’s Services under this Agreement shall cease as of date in which
the Employee receives the Notice of Termination for Not-for-Cause.  Employee
shall be entitled for a pro-rated Additional Annual Compensation under Sections
2.1 – 2.3 for the balance of the then current term and all and any unvested
stock and options Employee or any of Employee’s assigns holds in the Company or
its Affiliates shall vest immediately.  Employee shall be entitled to the
Employee’s Benefits until the end of the then current term.  Employee shall have
no restrictions to furnish the Services of the Employee and the Employee shall
have no restrictions with respect to accepting other Employment (even with
companies directly competing with the Company), except upon the receipt of
comparable health and dental insurance through another company, the Company’s
obligations to provide these benefits shall end.  Employee’s restrictions under
3.1.2 and 3.1.7 of this agreement shall remain in full force and effect.
 
5.3         No Mitigation.  In the event of Termination-Not-for-Cause, Employee
shall not be required to mitigate the amount of any payment provided for in this
Section 5 in any way whatsoever, nor shall the amount any payment or benefit
provided for in this Section 5 be reduced by any compensation earned by Employee
as the result of employment by another employer or by retirement benefits after
the termination date.  The Company shall not be entitled to any rights to
offset, mitigate or otherwise reduce the amounts owing to Employee by virtue of
this Section 5 with respect to any rights, claims, or damages that the Company
or its Affiliates may have against Employee, including, without limitation, any
claims by reason of any breach or alleged breach of this Agreement by Employee.
 
 
9

--------------------------------------------------------------------------------

 
 
6. Termination for Disability or Death of Employee


6.1.           Employee’s incapacity. If, as a result of Employee's incapacity
to materially perform the Services required under this Agreement because of
physical or mental illness, as evidenced by Employee having been absent from his
duties for three (3) consecutive months or for more than an aggregate of five
(5) months in any Contract Year, the Board may give Employee a Disability
Notice, which will be the first step in the parties attempts to terminate or
amend this Agreement with mutual consent.


6.2.           Mandatory good faith dialogue. Upon the receipt of the Disability
Notice by Employee, Employee and the Company shall engage in a good faith
dialogue to agree on a resolution to the matter that is sensitive to the
Company’s business needs as well as the Employee’s situation.


6.3.           Termination for Disability. In the event the parties after 30
days have not reached an agreement on the necessary amendments to this Agreement
or terms for a mutual separation agreement, and the Employee’s incapacity
persists, by unanimous decision by the Board (excluding Employee) the Company
shall have the right to terminate the Employee for Disability, by sending
Employee a Notice of Termination for Disability.


6.4.           Effects of Termination for Disability. Upon the termination of
this Agreement for Disability of Employee, Employee shall be entitled to receive
(i) the Fixed Annual Compensation that would otherwise be payable hereunder to
the end of the month in which such termination occurs and for six months
thereafter; (ii) any bonus and or Additional Annual Compensation due and earned
throughout the then Employment Year; and (iii) any amounts earned pursuant to
the terms of this Agreement but unpaid at the time of termination. The payments
specified in this Section 6.4 shall commence as soon as practicable but no later
than one month after the date of termination. The payments
shall be made in cash, company check or certified funds. Whenever compensation
is payable to Employee hereunder during a time when Employee is partially or
totally disabled and such disability (except for the provisions hereof) would
entitle Employee to disability income or other special compensation according to
the terms of any plan now or hereafter provided by the Company or according to
any policy of the Company in effect at the time of such disability, the payments
to Employee hereunder shall be inclusive of any such disability income or other
special compensation and shall not be in addition thereto. If disability income
is payable directly to Employee by an insurance company under an insurance
policy paid for by the Company, then any such disability income paid during the
twenty four (24) months following the Date of Termination shall be considered to
be part of the payments to be made by the Company pursuant to this Section 6.4,
and not in addition thereto, and shall be paid to the Company, up to but not to
exceed the amount of payments actually made by the Company pursuant to this
Section 6.4.  All disability income paid to Employee by said insurance company
(i) during the twenty four (24) months following the termination date in excess
of the payments actually made by the Company pursuant to this Section 6.4, and
(ii) after twenty four (24) months following the termination shall be the sole
property of Employee, as the case may be, pursuant to the terms of such
insurance policy and shall not be required to be paid to the Company.


 
10

--------------------------------------------------------------------------------

 
 
6.5.           Termination in Case of Death. In case of Employee's death, any
and all unvested stock or options granted to Employee under Section 2.2 of this
Agreement shall vest in favor of Employee's estate as provided for in this
Section(s) 6.51, 6.5.2, 6.5.3, and 6.5.4 herein. Company shall also continue any
health benefits for family for one year.


6.5.1           If the Employee's death occurs within 12 months of the date of
this agreement, One Hundred Thousand (100,000) shares granted under Section 2.2
shall immediately vest in favor of Employee's estate and Four Hundred Thousand
(400,000) shall be returned to the Company;


6.5.2           If the Employee's death occurs within 24 months of the date of
this agreement, Two Hundred Thousand (200,000) shares granted under Section 2.2
shall immediately vest in favor of Employee's estate and Three Hundred Thousand
(300,000) shall be returned to the Company;


6.5.3           If the Employee's death occurs within 36 months of the date of
this agreement, hree Hundred Thousand (300,000) shares granted under Section 2.2
shall immediately vest in favor of Employee's estate and Two Hundred Thousand
(200,000) shall be returned to the Company;


6.5.4           If the Employee's death occurs within 48 months of the date of
this agreement, Four Hundred Thousand (400,000) shares granted under Section 2.2
shall immediately vest in favor of Employee's estate and One Hundred Thousand
(100,000) shall be returned to the Company;


6.5.5           Any unvested additional shares granted for past performance
under Sections 2.3 and 3.3 shall immediately vest in favor of Employee’s estate.


7. Termination by Employee for Material Breach


7.1.           Employee shall have the right to terminate this Agreement only in
the event of a verifiable Material Breach by the Company. For purposes of this
Agreement, "Material Breach" shall mean any of the following:


(A) The breach by the Company of a material term, condition or covenant of this
Agreement;


(B) The assignment to Employee of any duties inconsistent in any material
respect with his status set forth in Sections 1.1 and 1.5 hereof;


(C) A reduction by the Company in the Fixed Annual Compensation set forth in
Section 2.1;


(D) A unanimous decision by the Board of Directors and a majority vote of the
shareholders of all classes of stock in the Company, who are entitle to vote in
such matters, that would result in a significant change to the core business of
the Company which having been effectuated without Employee's consent would cause
the Company’s business is to fundamentally depart from the purpose in which the
Employee was originally contracted for.
 
 
11

--------------------------------------------------------------------------------

 
 
7.2.           Material Breach Notice by Employee. In the event Employee wishes
to pursue a termination of the Agreement on the account of a material breach by
the Company as defined in this Section 7.1 (a)(b)( c) and (d), Employee may send
to the Board a Notice of Material Breach describing in detail the nature of the
alleged breech and the required corrective action to cure the alleged breach.
Unless the Board formally objects to the Notice of Material Breach or responds
and cures the breach within sixty (60) days from the receipt thereof, Employee
shall have the right to terminate this Agreement by sending a Notice of
Termination for Breach to that effect no earlier than the latest date by which
the Company could still object or cure the Notice of Material Breach, but no
later than sixty (60) days from the Company’s receipt of the Notice of Material
Breach.


7.3.           Effect of the Company’s objection. In the event the Company
receives a Notice of Breach from Employee and does not consider the allegations
in the notice to be valid, it has the right to object to the contents of the
Notice by informing Employee to such effect in writing within two weeks of
receipt of the Notice of Material Breach. In the event of an objection by the
Company to a Notice of Material Breach, the following process shall apply:


(a) The Board shall call a special meeting to allow Employee to state Employee's
position on the matter and to allow for the parties to resolve the situation.
The Employee shall abstain from voting during such meeting. Employee shall be
allowed to have outside legal counsel present at such meeting.


(b) In the event the parties fail to resolve the matter in such meeting, the
parties shall submit the dispute to binding arbitration in accordance with
Section12hereunder. In the event the arbitration does not find that a material
breach by the Company existed, the Company shall not be required to pay the
Fixed Annual Compensation for any period during which Employee did not provide
the Employee’s Services as called for in this Agreement.


7.4.           Effects of Termination by Employee for Material Breach. An
effective termination by Employee resulting from a material breach of the
Company shall be considered a Termination Not-for-Cause by the Company.


8. Termination by Employee for Change in Control
 
8.1.           Definition of "Change in Control." For purposes of this
Agreement, "Change in Control of the Company ” means a change in control (except
Changes in Control effected with the express consent of Employee) of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement, including, but not limited to (i)
a transaction or series of related transactions resulting in a change in
beneficial ownership of more than 51% of the outstanding equity securities of
the Company; (ii) or a sale of all or substantially all of the assets of the
Company.
 
 
12

--------------------------------------------------------------------------------

 
 
8.2.           Termination Notice for Change of Control. In the event of an
occurrence of Change of Control (as defined above), Employee shall have the
right for a 30 day period upon becoming aware of the Change of Control to notify
the Company of Employee's intention to terminate this Agreement based on this
occurrence by sending a the Board a Notice of Disputed Change of Control. Unless
the Board formally responds to the Notice of Disputed Change in Control with an
offer to address the Employee's concerns by amending this Agreement in two weeks
from its receipt, Employee shall have the right to terminate this Agreement by
sending a Notice of Termination for
Change of Control to that effect no earlier than the latest date by which the
Company could still object or cure the Notice of Disputed Change of Control but
no later than sixty (60) days from the Company’s receipt of the Notice of
Disputed Change of Control


8.3.           In the event the Board has responded to the Notice of Disputed
Change in Control with an offer to address Employee's concerns, the parties
shall engage in meaningful good faith negotiations for a period of 60 days to
amend or renew this Agreement to the satisfaction of both parties. In the event
no agreement has been reached after the 60-day period, Employee shall have the
right to terminate this Agreement by sending a Notice of Termination for Change
of Control.


8.4.           Effect of termination for Change of Control. An effective
termination by Employee resulting from a Change in Control of the Company shall
be considered a Termination Not-for-Cause by the Company.


8.5.           For the sake of clarity, a Change in Control does not give the
Company (or the company acquiring it) any new rights.  Anything herein contained
to the contrary notwithstanding, in the event the Company experiences either a
“change in control” transaction as defined herein, including, but not limited
to, a merger, acquisition or sale of a controlling interest in the corporation
as stated above, the terms and conditions of this Agreement shall remain in
effect and in full force, all stock, options, warrants and any other
consideration due Employee, or Employee's assignee. Employee shall become fully
vested and such action the Company shall not in any way diminish, affect or
compromise Employee’s rights under this Agreement.


9.      General
 
9.1         Governing Law. Venue The laws of the State of Texas shall govern the
interpretation, construction and applicability of this Agreement in any
arbitration or judicial proceeding.
 
9.2         Attorneys’ Fees. In the event that any legal (judicial or arbitral)
proceeding is instituted in connection with any controversy arising out of this
Agreement or the enforcement of any rights hereunder, the prevailing party (as
defined by the courts of Texas) shall be entitled to recover, in addition to
court and other costs, such sums as the court or arbitrator may decide are
reasonable as attorneys’ fees.
 
9.3         Indemnification.  In the event Employee is made, or threatened to be
made, a witness or party to any civil, criminal or administrative action,
proceeding or investigation of the fact that Employee is or was a director or
officer of the Company, or serves on the Board of another corporation fifty
percent (50%) or more owned by the Company in any capacity at the Company’s
request, or serves or served as a director of any other corporation at the
request, or serves as a fiduciary of any ERISA plan at the Company’s request,
Employee shall be indemnified by the Company for all amounts paid as a fine or
settlement, including the cost of defense.
 
 
13

--------------------------------------------------------------------------------

 
 
9.4         Waiver.  Neither party shall, by mere lapse of time, without giving
notice be deemed to have waived any breach by the other party of any of this
Agreement.  Further, the waiver by either party of a particular breach of this
Agreement shall be construed or deemed as a continuing waiver of such breach.
 
9.5    Entire Agreement. The parties agree that this instrument constitutes and
contains the entire agreement between the parties concerning the subject matter
and contents of this Agreement, and that this instrument supersedes all prior
negotiations, proposed agreement, or understandings, if any, between the parties
concerning any of the provisions or contents of this Agreement.  No amendment to
this Agreement shall be effective unless it is in writing and signed by a duly
authorized representative of each of the parties to this Agreement.
 
9.6    Fair Meaning. The parties agree that the wording of this Agreement shall
be construed as a whole according to its fair meaning, and not strictly for or
against the party that drafted this Agreement.
 
9.7         Counterparts.  This Agreement may be executed in any number of
counterparts which shall be deemed an original, and all of which taken together
constitutes one and the same Agreement.
 
9.8   Severability.  The parties agree that if any provision of this Agreement
should ever be declared or determined by any court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby, and said illegal or invalid part, term or
provision shall be automatically conformed to the law, if possible, or if not
possible, be deemed to be stricken from this Agreement.
 
9.9           Waiver/Estoppel. Any party hereto may waive the benefit of any
term, condition or covenant in this Agreement or any right or remedy at law or
in equity to which any party may be entitled, but only by an instrument in
writing signed by the parties to be charged. No estoppel may be raised against
any party except to the extent the other parties rely on an instrument in
writing, signed by the party to be charged, specifically reciting that the other
parties may rely thereon. The parties' rights and remedies under and pursuant to
this Agreement or at law or in equity shall be cumulative and the exercise of
any rights or remedies under any provision hereof or rights or remedies at law
or in equity shall not be deemed an election of remedies; and any waiver or
forbearance of any breach of this Agreement or remedy granted hereunder or at
law or in equity shall not be deemed a waiver of any preceding or succeeding
breach of the same or any other provision hereof or of the opportunity to
exercise such right or remedy or any other right or remedy, whether or not
similar, at any preceding or subsequent time.
 
 
14

--------------------------------------------------------------------------------

 
 
9.10            Notices. Any notice that the Company is required to give or may
desire to give to Employee hereunder shall be in writing and may be served by
delivering it to Employee, or by sending it to Employee by certified mail,
return receipt requested (effective five days after mailing) or overnight
delivery of the same by delivery service capable of providing verified receipt
(effective the next business day), or facsimile (effective twenty-four hours
after receipt is confirmed by person or machine), at the address set forth
below, or such substitute address as Employee may from time to time designate by
notice to the Company. Any notice that Employee is required or may desire to
serve upon the Company hereunder shall be in writing and may be served by
delivering it personally or by sending it certified mail, return receipt
requested or overnight delivery, or facsimile (with receipt confirmed by person
or machine) to the address set forth below, or such other substitute address as
the Company may from time to time designate by notice to Employee. Such notices
by Employee shall be effective at the same times as specified in this Section
9.10 for notices by the Company.
 
The Company:
 
Minerco Resources, Inc.
800 Bering Drive, Suite 201
Houston, TX 77084
 
Employee:
 
Sam J Messina III
16035 N. 80th St., Suite E
Scottsdale, AZ 85260
 
9.11           Captions. The paragraph headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
9.12           No Partnership or Joint Venture. Nothing herein contained shall
constitute a partnership between or joint venture by the parties hereto.
 
9.13           Assignability.  Successors.
 
(a) The obligations of employee may not be delegated and, except as expressly
provided in this Section 9.13 relating to the designation of beneficiaries,
Employee may not, without the Company’s prior written consent thereto, assign,
transfer, convey, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any interest herein.  Any such attempted delegation or disposition
shall be null and void and without effect.  Provided however, that Employee may
assign all or any portion of his rights to receive compensation hereunder to any
corporation of which at least fifty percent (50%) of the capital stock of which
is owned or controlled by Employee, to any other entity in which Employee owns
or controls at least fifty percent (50%) of the total ownership interests, to
trusts for the benefit of the family of Employee, to charitable trusts or to
trusts for the benefit of any charitable purpose, or to any charity or
non-profit organization. Notwithstanding any other provision hereof, Employee
shall not be permitted to establish loan-out companies to provide his services
to the Company and assign this Agreement thereto.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) The Company and Employee agree that this Agreement and each of the Company’s
rights and obligations hereunder may be assigned or transferred by the Company
to, and shall be assumed by and be binding upon, any Successor to the
Company.  The term “Successor” shall mean any corporation or other business
entity which succeeds to the assets or conducts the business of the Company,
whether directly or indirectly, by purchase, merger, consolidation or
otherwise.  In the event another corporation or other business entity becomes a
Successor of the Company, then the Successor shall expressly assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
is required to perform if there had been no merger.
 
9.14            No Mitigation; No Offset. Without limiting any other provision
hereof, the Company agrees that any income and other employment benefits
received by Employee from any and all sources (other than as set forth in
Section 5.2) before, or during this Agreement shall in no way reduce or
otherwise affect the Company's obligation to make payments and afford benefits
hereunder.
 
10.            Arbitration.
 
(a)           In the event of any controversy arising from or concerning the
interpretation of this Agreement or its subject matter (including, without
limitation, the interpretation, application, or enforceability of this Agreement
or the arbitrability of the controversy), the parties agree that such
controversy shall be resolved exclusively by binding arbitration before a single
neutral arbitrator selected jointly by the parties.  The Company and Employee
shall each be responsible for 50% of the fees and expenses of the
arbitrator.  Each party shall be responsible for its own attorneys’ fees and any
other costs arising from the arbitration, without regard to which party thereto
prevails.  Provided however, that the arbitrator may award attorneys’ fees and
costs to the prevailing party.  The parties to the arbitration shall have all
rights, remedies, and defenses available to them in a civil action before a
court.  If, for any legal reason, a controversy arising from or concerning the
interpretation, application, or enforceability of this Agreement requires
judicial intervention, the parties agree that the controversy shall be brought
in the Harris County Superior Court or the U.S. District Court for the District
of Texas.
 
(b)           The parties hereby waive and agree not to assert (by way of
motion, as a defense or otherwise) (a) any and all objections to jurisdiction
that they may have under the laws of the State of Texas or the United States,
and (b) any claim (i) that it or [he/she] is not subject personally to
jurisdiction of such court, (ii) that such forum is inconvenient, (iii) that
venue is improper, or (iv) that this Agreement or its subject matter may not for
any reason be arbitrated or enforced as provided in this Section 6.0 (b).
 
(c)           Within ten (10) business days after receipt of the notice
submitting a dispute or controversy to arbitration, the parties shall attempt in
good faith to agree upon an arbitrator to whom the dispute will be referred and
on a joint statement of contentions. Each party hereby agrees that service of
process in such action will be deemed accomplished and completed when a copy of
the documents is sent in accordance with the notice provisions in Section 5.10
hereof.
 
(d)           The arbitration shall be held within sixty (60) days of the
appointment of the arbitrator.  Discovery shall be conducted in accordance with
the Texas Rules of Civil Procedure regarding discovery. The arbitrator shall
establish the discovery schedule promptly following submission of the joint
statement of contentions (or the filing of the answer to the demand for
arbitration) which schedule shall be strictly adhered to. To the extent the
contentions of the parties relate to custom or practice in the Company’s
business model, or the technical industry generally, or to accounting matters,
each party may select an independent expert or accountant (as applicable) with
substantial experience in the industry segment involved to render an expert
opinion or opinions. All decisions of the arbitrator shall be final and in
writing.  The arbitrator shall make all rulings in accordance with Texas law and
shall have authority equal to that of a Superior Court judge, to grant equitable
relief in an action pending in Superior Court in which all parties have
appeared.
 
 
16

--------------------------------------------------------------------------------

 
 
11.           Contractual Nomenclature. All references herein to "Dollars" or
"$" shall mean Dollars of the United States of America, its legal tender for all
debts public and private. Wherever used herein and to the extent appropriate,
the masculine, feminine or neuter gender shall include the other two genders,
the singular shall include the plural, and the plural shall include the
singular.
 
12.           Publicity. Neither party shall issue any press release or
announcement of or relating to the execution of, or any terms, provisions or
conditions contained in this Agreement without the other party's prior approval
of the content and timing of any such announcement or announcements.
 
13.           Proof of Right to Work.  For purposes of federal immigration law,
Employee will be required to provide the Company with documentary evidence of
his identity and eligibility for employment in the United States within three
(3) business days of Employee’s date of hire; otherwise, the Company may
terminate the employment relationship and this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
Minerco Resources, Inc., a Nevada Corporation

 
 
By:     /s/ V. Scott Vanis                      
 
     V. Scott Vanis, President, Director
 
Employee
 


By:     /s/ Sam J Messina III               
     Sam J Messina III, an Individual
 
17

--------------------------------------------------------------------------------

 